      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 1 of 25



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________

 Erik A. Ahlgren, in his capacity as
 assignee in the assignment for the benefit   Civil No. 19-00305 (JRT/LIB)
 of creditors of Ashby Farmers Co-
 Operative Elevator Company,
                                              PLAINTIFF’S MEMORANDUM OF
                      Plaintiff,              LAW IN OPPOSITION TO
                                              DEFENDANTS’ MOTION TO
 v.                                           DISMISS

 Jay Link and Link’s Wild Safaris,

                    Defendants.


      Plaintiff Erik A. Ahlgren, in his capacity as assignee (“Plaintiff” or

“Assignee”) in the assignment for the benefit of creditors of Ashby Farmers Co-

Operative Elevator Company (“Co-Op”) submits this Memorandum in opposition to

the Motion of Defendants Jay Link (“Link”) and Link’s Wild Safaris (“Link’s

Safaris”) (collectively “Defendants”) to dismiss Plaintiff’s claims for lack of personal

jurisdiction and alleged pleading deficiencies. As detailed below, Defendants’

contacts with Minnesota are so extensive that there can be no real question they are

subject to the jurisdiction of the Minnesota courts. Furthermore, Plaintiff has

adequately pleaded all of the claims in its Complaint. Defendants’ Motion to Dismiss

should be denied.
        CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 2 of 25



                            FACTUAL BACKGROUND

   I.      THE FRAUDULENT SCHEME

        The Ashby Farmers Co-Operative Elevator Company (the “Co-Op”) is a

cooperative formed under Minnesota Statute § 308A with its principal place of

business in Ashby, Minnesota. (Complaint, ¶ 1; Declaration of Erik Ahlgren, dated

March 17, 2019 (“Ahlgren Dec.,” Ex. R, p. 1 (Assignment)).) The Co-Op began

operating the grain elevator in Ashby in 1937. (Complaint, ¶ 12.) It was in the

business of buying and selling grains. (Ahlgren Dec., Ex. R, p. 1.)

        Jerome Robert Hennessey (“Hennessey”) was the manager of the Co-Op.

(Ahlgren Dec., ¶ 14 & Ex. O, p. 2 (Plea Agreement).) His responsibilities included

overseeing the day-to-day activities of the Co-Op, controlling the bank accounts that

held Co-Op funds, and obtaining loans to support the Co-Op’s operations. (Id.)

        Beginning in 2003 or earlier and continuing through approximately September

2018, Hennessey “knowingly and intentionally devised and executed a scheme to

defraud and to obtain money and property from . . . the Co-Op . . . and its member

farmers by means of materially false and fraudulent pretenses, and promises and

concealment of material facts.” (Id., Ex. O, ¶ 2.) Using his position and control over

the Co-Op’s bank accounts, Hennessey wrote checks to himself and to third parties

for his own personal benefit. (Id., p. 2.) The unauthorized checks clearly identified

the Co-Op as the payor. (Complaint, ¶ 18.) Hennessey concealed the checks from the

Co-Op by coding them as purchases of soybeans, wheat, corn, feed or other ordinary



                                           2
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 3 of 25



expenses of the Co-Op. (Id., ¶ 16.) The Co-Op never authorized Hennessey to use its

funds for personal purposes. (Ahlgren Dec., Ex. O, p. 2; Complaint, ¶ 17.) To ensure

that the Co-Op’s bank accounts had sufficient funds to cover its legitimate expenses

and to cover the millions of dollars that Hennessey had used for his personal

purposes, he obtained a line of credit for the Co-Op exceeding $7 million. (Ahlgren

Dec., Ex. O, pp. 2-3.)

         As a result of Hennessey’s fraudulent scheme, “the Co-Op is now defunct.”

(Complaint, ¶ 13.) “On Friday, September 14, [2018] the [Co-Op] officially closed

for business after discovering a significant amount of missing grain inventory and

more than $2 million in unauthorized expenditures” by Hennessey. (Ahlgren Dec.,

Ex. R, p. 1.) The Co-Op subsequently discovered more than $5.4 million in

unauthorized checks. (Id.) The Co-Op “is indebted to creditors and unable to pay

debts as they come due.” (Id.) The Assignment filed with the Court lists forty-three

creditors, thirty-five of which were from Minnesota. (Id., Schedule B, pp. 8-9.) They

include $242,029 to the CHS Member Cooperatives Pension Plan, $332,566.60 to a

local seed provider, and more than $8 million to CoBank, ACB. (Id.)

         Hennessey admitted to using more than $5 million dollars that belonged to the

Co-Op for his own personal benefit. (Ahlgren Dec., Ex. O, pp. 3, 12.) He agreed to

plead guilty to mail fraud and income tax evasion and consented to a money

judgment forfeiture in the amount of $5,338,922.21. (Id., pp. 1, 12.)

   II.      FRAUDULENT PURCHASES FROM DEFENDANTS

         Among other things, Hennessey fraudulently used Co-Op funds to pay for

                                            3
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 4 of 25



expensive hunting trips from Defendants. (Complaint, ¶ 17; see Ahlgren Dec., Ex. O,

p. 2.) As set forth in the Complaint, the Co-Op identified ten checks written out to

Link over the period of October 30, 2015 to February 18, 2018. (Complaint, ¶ 17.)

The unauthorized checks from the Co-Op’s account to Link are as follows:

              Payee      Check #   Date Entered in   Amount
                                   Co-Op
                                   Accounting
                                   System

              Jay Link   2025485   02/18/18          $24,000.00
              Jay Link   2025518   02/18/18          $05,500.00
              Jay Link   2024566   12/29/17          $25,100.00
              Jay Link   2024796   12/29/17          $40,800.00
              Jay Link   2024902   12/29/17          $73,750.00
              Jay Link   2023744   12/30/16          $44,500.00
              Jay Link   2023805   12/30/16          $10,000.00
              Jay Link   2023897   12/30/16          $50,000.00
              Jay Link   2022470   12/31/15          $20,000.00
              Jay Link   2022874   10/30/15          $18,500.00
                                   TOTAL             $312,150.00


(Complaint, ¶ 17.) These unauthorized checks identified the Co-Op as the payor. (Id.,

¶ 18.) Based on the name of the Co-Op, Defendants knew or should have known that

they were taking checks from an agricultural cooperative for expenses unrelated to

the business of said Co-Op. (Id., ¶ 19.)

      Based on the Link Declaration, dated February 27, 2019 (“Link Dec.”), the

2015 transaction involved a hunting trip to Uganda, the 2016 and 2017 transactions

involved two hunts in Camaroon, and the 2018 transaction involved a hunt in Nepal.

(Link Dec., ¶¶ 6-9.) Upon information and belief, in connection with each of these


                                           4
        CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 5 of 25



four trips, Defendants corresponded with Hennessey and/or his wife Rebecca,

obtained travel information from them, assisted in obtaining permits and other

required government approvals, all of which allowed Defendants to understand that

they were soliciting business from residents of the State of Minnesota. (Complaint, ¶

21.) Written communications between Defendants and Hennessey in Ashby, Minnesota

in connection with these trips clearly show that Defendants knew they were dealing with

a Minnesota resident. (See Ahlgren Dec., Ex. U.)

                                  LEGAL ARGUMENT

   I.      MOTION TO DISMISS – LACK OF PERSONAL JURISDICTION

        A. Standard of Review

        This Court can exercise jurisdiction over a nonresident defendant if the

requirements of Minnesota’s long-arm statute are met, and the exercise of jurisdiction

comports with due process. See, e.g., Pangaea, Inc. v. Flying Burrito LLC, 647 F.3d 741,

745 (8th Cir. 2011) (citing Burlington Indus., Inc. v. Maples Indus., Inc., 97 F.3d 1100,

1103 (8th Cir. 1996)). The Minnesota Supreme Court has interpreted the state’s long-arm

statute to “extend the personal jurisdiction of Minnesota courts as far as the Due Process

Clause . . . allows.” Valspar Corp. v. Lukken Color Corp., 495 N.W.2d 408, 410 (Minn.

1992). Thus, the two-part inquiry collapses into the single question of whether

jurisdiction complies with due process requirements. See, e.g., Johnson v. Woodcock, 444

F.3d 953, 955 (8th Cir. 2005), cert. denied, 549 U.S. 883 (2006); Red Wing Shoe Co. v.

Hockerson-Halbertstadt, Inc., 148 F.3d 1355, 1358 (Fed. Cir.1998).

        Due process requires Defendants to have “certain minimum contacts” with the

                                              5
      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 6 of 25



forum state “such that the maintenance of the suit does not offend ‘traditional notions of

fair play and substantial justice.’” International Shoe v. Washington, 326 U.S. 310, 316

(1945) (quoting Miliken v. Meyer, 311 U.S. 457, 463 (1940)). The test is not

“mechanical or quantitative,” but rather depends upon “the relationship among the

defendant, the forum, and the litigation.” Id. at 319. Sufficient minimum contacts exist if

a defendant’s “conduct and connection with the forum state are such that [it] should

reasonably anticipate being haled into court there.” World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980).

       Contacts that are random, fortuitous, attenuated, or the result of “unilateral activity

of another party or a third person” do not support personal jurisdiction.” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985). There must be some act by which a

defendant “purposefully avails itself of the privilege of conducting activities within the

forum State, thus invoking the benefits and protections of its laws.” Hanson v. Denckla,

357 U.S. 235, 253 (1958). However, “[t]he defendant’s activity need not have taken place

within the forum, . . . and a single transaction with the forum will suffice.” In re Bernard

L. Madoff Investment Sec. LLC, 418 B.R. 75, 80 (S.D.N.Y. 2009) (citing Burger King,

471 U.S. at 476 and McGee v. International Life Ins., 355 U.S. 220, 223 (1957)).

       Personal jurisdiction may be either “general” or “specific.” See Creative Calling

Sols., Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015) (citing Daimler AG v.

Bauman, 571 U.S. 117, 134 S. Ct. 746, 754 (2014)). General jurisdiction provides

jurisdiction over “any and all claims” against a defendant because the “affiliations with

the State are so continuous and systematic as to render [it] essentially at home in the

                                              6
      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 7 of 25



forum State.” Id. (quoting Daimler, 134 S.Ct. at 754). Specific jurisdiction, on the other

hand, “‘requires that the cause of action arise from or relate to a defendant's actions

within the forum state.’” Wells Dairy, Inc. v. Food Movers Int'l, Inc., 607 F.3d 515, 518

(8th Cir. 2010).

       The Court must view all facts in the light most favorable to the plaintiff and

resolve all factual disputes in the plaintiff’s favor. Janel Russell Designs, Inc. v.

Mendelson & Assocs., Inc., 114 F. Supp. 2d 856, 861 (D. Minn. 2000). The essential

question is whether the exercise of personal jurisdiction is “reasonable” and “fair.”

International Shoe, 326 U.S. at 320. “[I]nconvenience alone is not a violation of due

process.” Honeywell, Inc. v. Metz Apparatewerke, 509 F.2d 1137, 1145 (1975).

“[M]odern transportation and communication have made it much less burdensome for a

party to defend himself in a State where he engages in economic activity.” McGee, 355

U.S. at 223.

       As discussed below, Defendants’ known contacts with the forum State are so

substantial that one or both may be subject to general jurisdiction in Minnesota.

However, general jurisdiction need not be addressed because the requirements of specific

jurisdiction are clearly satisfied.

       B. The Exercise of Jurisdiction Over Defendants Comports with Due Process.

       The Eighth Circuit looks at five factors to evaluate minimum contacts: 1) the

nature and quality of contacts with the forum state; 2) the quantity of contacts; 3) the

relationship between the contacts and cause of action; 4) the interest of the forum state;

and 5) the convenience of the parties. See, e.g., Aftanase v. Economy Baler Co., 343 F.2d

                                               7
      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 8 of 25



187, 195-197 (8th Cir. 1965). Courts place greater emphasis on the first three factors.

E.g., Datalink Corp. v. Perkins Eastman Architects, P.C., 33 F. Supp. 3d 1068, 1072 (D.

Minn. 2014); Janel Russell Designs, 114 F. Supp. 2d at 861. Because the first three

factors overlap, they can be considered together.

       In his Declaration, Link attempts to minimize Defendants’ contacts with

Minnesota. However, as outlined below, Defendants have extensive Minnesota contacts.

The quality, quantity and relatedness of Defendants’ contacts to the cause of action leave

no doubt that it is fair and reasonable to exercise personal jurisdiction over them in

Minnesota.

       As an initial matter, Link advised the Court that: “I live and am domiciled in the

State of Wisconsin.” (Link Dec., ¶ 2.) Link failed to mention that he lives in Superior,

Wisconsin, only 7.4 miles from Duluth, Minnesota. (Ahlgren Dec., ¶ 3 & Exs. B & C.)

       Link also minimizes his connection with a “Mankato-operated business” he

admittedly had an ownership interest in, characterizing it as “indirect.” (Link Dec., ¶ 4.)

Link fails to mention that he was also the Chief Executive Officer of this company -

Jerky Snack Brands, Inc. (“Jerky Snack”). (Ahlgren Dec., Ex. D, p. 4.) At the time Link

was CEO, Jerky Snack’s production facilities were in Mankato, Minnesota, and its “only

products . . . [were] packaged, shipped, and paid for in the Mankato, Minnesota facility.”

(Id., pp. 4-5.) Thus, not only did Link have an ownership interest in a business

conducting operations in Minnesota, he was the CEO of that Minnesota-operated

company.



                                              8
      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 9 of 25



       Link also minimizes his contacts with Hennessey, stating that they met and talked

about the hunts at conventions of the Safari Club International (“Safari Club” or “SCI”)

in Nevada. In fact, Hennessey - a Minnesota resident - had provided Defendants with a

lucrative continuing business opportunity - receiving ten checks totaling in excess of

$300,000 over a span of more than two years. (Complaint, ¶ 17.) The unauthorized

checks identified the Co-Op, a Minnesota entity, as the payor. (Id., ¶ 18.)

       The money was used for four different exotic and very expensive hunting trips

by Hennessey (and on at least one occasion, his wife also) to Africa and South Asia –

in 2015, 2016, 2017 and 2018. (Link Dec., ¶¶ 6-9.) Unquestionably, each of these

hunts required planning and coordination. In connection with each of these four trips,

Defendants necessarily communicated with Hennessey and/or his wife to obtain

travel information and assist in obtaining permits and other required government

approvals, all of which allowed Defendants to understand that they were soliciting

business from residents of the State of Minnesota. (See Complaint, ¶ 21.) Written

communications between Defendants and Hennessey in Ashby, Minnesota in connection

with these trips show that Defendants knew they were dealing with a Minnesota resident.

(See Ahlgren Dec., Ex. U.) In addition, in 2015, Defendants arranged a hunt for

Hennessey with an outfitter located in Minnesota. (Id., Ex. V.)

       Defendants make no mention of their extensive involvement with the Safari Club

generally and in Minnesota. SCI is a “Global Hunting” organization. (Ahlgren Aff., ¶ 5 &

Ex. E.) Link has “been a member since 1988, active in many facets regionally,

domestically, & internationally.. [sic] [He] [s]erved on many committees, held various

                                             9
      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 10 of 25



leadership positions & . . . promote[s] SCI and it’s [sic] mission!” (Id.) Link was its Vice

President from 2012-2014. (Id.)

       Link “liked” the Minnesota SCI organization on Facebook and indicated that he

was “going” to the 44th Annual Minnesota SCI World Hunting Expo & Banquet less than

one month ago on February 22-23, 2019 in Brooklyn Park, Minnesota. (See Ahlgren

Dec., ¶ 6 & Ex. F.)

       Link Safaris is a regular exhibitor at Minnesota SCI hunting events in Minnesota.

In fact, Link Safaris was an exhibitor at the Minnesota SCI World Hunting Expo in

Brooklyn Park just last month. (Ahlgren Dec., ¶ 7 & Ex. G.) Link Safaris was also an

exhibitor the prior two years. (Id.) In all likelihood, Link Safaris was an exhibitor in

other years as well, but information regarding those events is no longer available on the

SCI website. On February 26, 2019, following the 2019 Expo in Brooklyn Park,

Minnesota SCI thanked its exhibitors, including Link Safaris. (Ahlgren Dec., ¶ 9 & Ex.

I.)

       Link Safaris also donates hunting trips to Minnesota SCI events in Minnesota. In

fact, on February 11, 2019, Minnesota SCI posted on Facebook that Link’s Safaris had

donated a hunt for the upcoming Expo. (Ahlgren Dec., ¶ 9 & Ex. I.). Link Safaris

similarly donated a hunting trip at the Minnesota SCI 42nd Annual World Hunting Expo

in February 2017, in Bloomington, Minnesota. (Ahlgren Dec., ¶ 8 & Ex. H.).

       In January 2019, Minnesota SCI congratulated Jay Link on his award of SCI

International Hunter of the Year, further evidencing his close connection with the

organization. (Ahlgren Dec., ¶ 9 & Ex. I.). Link Safaris shows up as a “related page” on

                                             10
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 11 of 25



the Minnesota SCI Facebook page, advertising that is unquestionably targeted at

Minnesotans. (See id.)

       In addition, Link was “the founder of the SCI Lake Superior Chapter,” which

regularly has fundraisers in Minnesota. (Ahlgren Dec., ¶ 10 & Exs. J & K.) Link

indicated his intent to attend a number of those Minnesota fundraisers, including in 2018,

2017 and 2016. (Ahlgren Dec. ¶ 10 & Ex. K.)

       Link also indicated he was going to attend the upcoming 40th Banquet and

Fundraiser for the Wild Sheep Foundation – Midwest Chapter on March 15–16, 2019 in

Minnetonka, Minnesota. (Ahlgren Dec., ¶ 11 & Ex. L.)

       Link Safari has a website offering various hunting and fishing excursions to

individuals around the world, including Minnesota. Defendants claim that the Link

Safaris’s website does not offer “a single hunting or fishing destination . . . in

Minnesota.” (Link Dec., ¶ 9.) However, one of those offered destinations is a “Lake of

the Woods Fishing” trip, which as shown on Defendants’ own map, is partly in

Minnesota. (Ahlgren Dec., ¶ 12 & Ex. M.) Link also uses Facebook to generate hunting

business outside of Wisconsin. (See Ahlgren Dec., ¶ 19, Ex. S.)

       Link “likes” other Minnesota hunting organizations as well, including the

Minnesota Outdoor Adventure Foundation - a charity organization in Lakeville,

Minnesota - and the Minnesota Deer Hunters Association - a nonprofit organization in

Grand Rapids, Minnesota. (Ahlgren Dec., ¶ 13 & Ex. N.)

       One way of invoking the “benefits and protections” of a State’s laws is to engage

in “voluntary, affirmative economic activity of substance.” Aftanase, 343 F.2d at 197

                                              11
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 12 of 25



(Defendant who actively sought sales and accepted continuing orders “reasonably could

have anticipated that this activity would have consequences in the state.”). There can be

no question that Defendants engaged in such activity with regard to Minnesota. In sum,

Defendant Link lives 7.4 miles from Duluth, Minnesota, regularly comes to Minnesota

for hunting-related events, founded an organization that regularly holds hunting

fundraisers in Minnesota, and owned and was CEO of a Minnesota-operated business.

Defendant Link Safaris regularly exhibits at hunting events in Minnesota (including as

recently as last month), donates hunts to hunting-related events in Minnesota (including

just last month), arranged a hunt for Hennessey using a Minnesota outfitter and directs

advertising at Minnesota residents. Defendants were happy to cash more than $300,000 in

checks written on the Co-Op’s account, from 2015 to 2018 for multiple exotic hunting

excursions, which checks showed the Co-Op as being based in Minnesota. Defendants

discuss, but do not dispute having corresponded with Hennessey and/or his wife

regarding these four trips as alleged in Paragraph 21 of the Complaint. (See Def. Mem.,

pp. 10-11; see Ahlgren Dec., Ex. U.)

       Discovery would no doubt provide more details regarding Defendants’ contacts

with Minnesota in connection with Hennessey’s trips and would likely show additional

Minnesota contacts, including other financial benefits from Minnesota residents.

However, given the significant number of high-quality hunting-related contacts directed

at Minnesota, the Assignee does not believe that it is necessary to spend money to obtain

more of Defendants’ Minnesota contacts. The first three prongs of the Eighth Circuit’s

five-part test are clearly satisfied.

                                            12
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 13 of 25



       The two less important factors also weigh strongly in favor of jurisdiction.

Defendants argue that the Assignee cannot claim Minnesota citizenship because the

Complaint does “not plead the citizenship of any creditor.” (Def. Mem., p. 6 n.1.)

Defendants cite no authority to support their argument that jurisdiction of an assignee is

determined by its creditors’ citizenship. (Id.) Defendants based their removal to federal

court on the Assignee being a citizen of Minnesota. (Ahlgren Dec., Ex, A, ¶ 24.)

Defendants averred that the Assignee is a citizen of Minnesota, and the Co-Op is a

Minnesota cooperative with its principal place of business in Minnesota. (Ahlgren Dec.,

Ex. A, ¶¶ 15, 17-20.) Defendants cannot have it both ways.

       However, even if the creditors’ citizenship is the determining factor, the vast

majority of the Co-Op’s creditors are from Minnesota. The Assignment for the Benefit of

Creditors - filed in Minnesota State Court pursuant to Minn. Stat. § 577 - lists all known

creditors of the Co-Op and shows that thirty-five of the forty-three known creditors (more

than 80%) are Minnesota based. 1 (Ahlgren Dec., Ex. R, Sched. B.) Minnesota

undoubtedly has an interest in providing a forum for its citizens, the Assignee and its

creditors. “[O]ften the interests of the plaintiff and the forum in the exercise of

jurisdiction will justify even the serious burdens placed on the alien defendant.” Creative

Calling Solutions, Inc. v. LF Beauty Ltd., 799 F.3d 975, 982 (8th Cir. 2015) (quoting

Asahi Metal Indus. Co., Ltd v. Superior Ct., 480 U.S. 102, 113 (1987).) Here, there is


1
 As Defendants note, “matters of public record” may be considered “when conducting a
dismissal analysis.” (Def. Mem., p. 9 n.3.) As stated in Levy v. Ohl, 477 F.3d 988, 991 (8th Cir.
2007), one of the cases relied upon by Defendants, “court records are public records.”


                                                13
      CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 14 of 25



minimal, if any, burden on Defendants.

          As outlined above, Defendant Link, who is the sole owner and controls the

corporate Defendant, lives in Superior, WI, which is 7.4 miles from the Minnesota town

of Duluth and regularly travels to Minnesota in connection with his hunting business.

Defendants’ opposition to jurisdiction appears to be nothing more than a strategic

maneuver to avoid litigating in the Co-Op’s home state. The Assignee’s records are in

Minnesota as are its primary witnesses. (Ahlgren Dec., ¶ 15.) Thus, the convenience

factor also weighs in favor of Minnesota. The Court should find that both Defendants

have sufficient contacts to warrant the extension of personal jurisdiction over them. 2

    II.      MOTION TO DISMISS – FAILURE TO STATE A CLAIM

          A. Standard of Review

          Defendants rely on Bell Atl. Corp. v. Twombly, 550 U.S. 554, 545 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662 (2009) to argue that the Assignee’s Complaint is

insufficiently pleaded, and thus the Assignee’s claims should be dismissed. (Def. Mem.,

p. 12.) However, pleading is not supposed to be a game of “Gotcha.” “The Federal

Rules reject the approach that pleading is a game of skill in which one misstep by counsel

may be decisive to the outcome and accept the principle that the purpose of pleading is to



2
 While the Assignee believes that Defendants’ Minnesota contacts satisfy due process, should
the Court disagree, Plaintiff requests permission to conduct jurisdictional discovery of
Defendants. See, e.g., Pudlowski v. St. Louis Rams, LLC, 829 F.3d 963, 964 (8th Cir. 2016)
(“[W]here issues arise as to jurisdiction . . ., discovery is available to ascertain the facts bearing
on such issues.”) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n. 13 (1978));
Federal Ins. v. Steris Corp., No. 11-cv-000078 (SRN/AJB) (D. Minn. 2012) (court allowed
“limited discovery related to personal jurisdiction”) (Ahlgren Dec., Ex. T).

                                                  14
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 15 of 25



facilitate a proper decision on the merits.” Genz-Ryan Plumbing & Heating Co. v. Sheet

Metal Workers’ Local 10, 207 F. Supp. 1038, 1045 (D. Minn. 2016) (quoting Edelman v.

Belco Title & Escrow, LLC, 754 F.3d 389, 395 (7th Cir. 2014)) (quoting Conley v.

Gibson, 355 U.S. 41, 48 (1957), abrogated on other grounds by Twombly, 550 U.S. at

562-63).)

       In deciding a Rule 12(b)(6) motion, the Court must view the complaint “in the

light most favorable to the nonmoving party.” Lonaker v. Bos. Sci. Corp., 872 F. Supp.

2d 816, 819 (D. Minn. 2012). Claims are to be construed liberally. Twombly, 550 U.S. at

554-56. Here, there is ample evidence of the Defendant’s liability, but the applicable

standard, as noted by Defendants, is whether the claim is “facially plausible.” (Def.

Mem., p. 12.) “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable . . ..”

Iqbal, 556 U.S. at 678. Plausibility is assessed by “drawing on . . . judicial experience

and common sense.” Id. at 679. Courts are to “review the plausibility of plaintiff’s claim

as a whole, not the plausibility of each individual allegation.” Zoltek Corp. v. Structural

Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010). As set forth below, the Assignee’s

claims clearly meet the plausibility standard.




                                              15
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 16 of 25



       B. Defendants’ Motion to Dismiss the Fraudulent Transfer Claims Should be
          Denied.

              1. The Assignee Has Adequately Pleaded its Actual Fraud Claim under
                 the Minnesota Uniform Voidable Transactions Act (“MUVTA”), §
                 513.44.

       As this Court stated in S.E.C. v. Brown, 643 F. Supp.2d 1077 (D. Minn. 2009),

establishing a claim for actual fraud under Minn. Stat. § 513.44(a)(1) requires the

Assignee to plead that the transfer of funds to Defendants was made with “’actual intent’

to hinder, delay, or defraud” the Co-Op. Id. at 1081. Actual intent to defraud is “rarely

susceptible of direct proof,” Cedar Rapids Lodge & Suites v Seibert, No. 14-CV – 04839

(SRN/KMM), 2018 WL 747408, at *12 (D. Minn. Feb. 7, 2018), but this is one of those

rare cases.

       Here, Hennessey, in his plea agreement stated that he “knowingly and

intentionally devised and executed a scheme to defraud and to obtain money and property

from the [Co-Op] and its member farmers by means of materially false and fraudulent

pretenses, representations, and promises, and concealment of material facts . . . to pay

for, among other things . . . expensive hunting trips . . ..” (Ahlgren Dec., Ex. O, pp. 1-2.)

While the Co-Op itself did not have fraudulent intent, Minn. Stat. § 513.44(a)(1) has been

interpreted broadly and is intended to apply to transfers through an entity when an officer

or director uses the entity as an instrumentality of fraud. Reilly v. Antonello, 852 N.W.2d

694, 701 (Minn. Ct. App. 2014) (“To allow a sole director, officer, and shareholder to

mask his fraudulent actions behind the façade of a closely held corporation would defy

the plain meaning and intent of the Minnesota Uniform Fraudulent Transfer Act.”) (citing


                                              16
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 17 of 25



Minn. Stat. § 513.44 and New Horizon Enters., Inc. v. Contemporary Closet Design, Inc.,

570 N.W.2d 12 at 14, 16 (Minn. Ct. App. 1997)); see also In re Sholdan, 217 F.3d 1006,

1010 (8th Cir. 2000) (under MUFTA, the court is “free to consider any . . . factors bearing

upon the issue of fraudulent intent.”). “[T]he fraudulent conveyance act is remedial and

as such should be liberally construed.” Lind v. O.N. Johnson Co., 282 N.W. 661, 667

(Minn. 1938).

       This Court’s decision in Brown (relied on by Defendants) provides a roadmap to

follow in this case. In Brown, the lawsuit was brought by a receiver alleging that:

       [f]rom November 2004 through January 2006, Brown transferred funds
       from the Brawta U.S. Bank Account to the Relief Defendant . . .. The
       Receiver further alleges that . . . the Relief Defendant received
       approximately $69,775.88 of the Brawta investor funds . . . for . . . personal
       obligations of Brown. Brawta did not owe Relief Defendant money for any
       obligations of Brawta. . . . [P]ayments came directly from the Brawta
       investors, and the Relief Defendant was not entitled to receive the funds.

Brown, 643 F. Supp.2d at 1080-81 (quotations omitted). The allegations in the instant

case are nearly identical. Here the Assignee alleges that from October 2015 to February

2018, Hennessey transferred funds from the Co-Op’s bank account to Defendants.

Defendants received $312,150 of Co-Op funds for personal obligations of Hennessey.

The Co-Op did not owe Defendants money for any obligations of the Co-Op. Payments

came directly from the Co-Op, and the Defendants were not entitled to receive the funds.

(See Complaint, ¶¶ 16-19).

       This Court found that the receiver in Brown had “properly stated a fraudulent

transfer claim by alleging the ‘who, what, when, where, and how’ of the claimed

fraudulent transfer.” Brown, 643 F. Supp. at 1081. Specifically, the receiver alleged that

                                             17
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 18 of 25



the defendant “received Brawta investor funds as payment for Brown’s personal

obligations and that those payments originated from a Brawta bank account and were sent

to [defendant].” Id. Likewise, in the instant case, the Assignee alleged that the

Defendants received Co-Op funds as payment for Hennessey’s personal obligations and

that those payments originated from a Co-Op bank account and were sent to Defendants.

It does not matter that the underlying obligation was lawful. Id. at 1082. Under Minn.

Stat. § 513.44(a)(1), it suffices to allege that payments were made by removing another

party’s funds in furtherance of a fraud on that party. Id. Hennessey’s Plea Agreement in

the criminal action (Ahlgren Dec., Ex. O) substantiates the Assignee’s allegation of

intentional fraud. See United States ex. rel Thayer v. Planned Parenthood of the

Heartland, 765 F.3d 914, 917-18 (8th Cir. 2014) (“reliable indicia” of fraud can be used

to satisfy Rule 9(b)’s requirements); (Def. Mem., p. 9, note 3 (court may consider

pleadings and matters of public record).)

       Since the Assignor has shown actual intent, there is no need to look at the badges

of fraud. However, the Assignee has also adequately pleaded multiple badges. For

example, badge three, concealment of the transfer, is clearly satisfied. Hennessey

concealed the transfers from the Co-Op by coding them as ordinary purchases of grain or

feed, giving the impression that they were related to legitimate operations of the Co-Op.

(Complaint, ¶¶ 16, 24; Ahlgren Dec., Ex. O, p. 2.)

       Badge 8 is also present – the value of the consideration received by the Co-Op was

not reasonably equivalent to the amount of the obligation incurred. “The Co-Op owed no

money and had no contractual relationship” with Defendants and thus, received no value

                                            18
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 19 of 25



from the transaction. (Complaint, ¶ 23.) Yet, it paid a substantial sum exceeding

$300,000. (Id., ¶ 17.) “A payment made solely for the benefit of a third party, such as a

payment to satisfy a third party’s debt, does not furnish reasonably-equivalent value to

the debtor.” In re Whaley, 229 B.R. 767, 775 (Bankr. D. Minn. 1999); see also Uniform

Fraudulent Transfer Act § 3, comment 2, 7A U.L.A. 48 (2006) (“consideration having no

utility from a creditor’s viewpoint does not satisfy the statutory definition of value”);

Minn. Stat. § 513.43(a) (value is given if the transfer satisfies an antecedent debt).

       Badge 9 is also satisfied. “[T]he Co-Op was insolvent or became insolvent as a

result of the transfers.” (Complaint, ¶ 37.) “Insolvent” under MUFTA is a defined term,

contemplating a “a straightforward meaning: the ‘balance sheet’ conception of

insolvency, debts vs. assets.” In re Petters, 495 B.R. 887, 923 (Bankr. D. Minn. 2018).

Under MUFTA, “[a] debtor is insolvent if, at a fair valuation, the sum of the debtor’s

debts is greater the sum of the debtor’s assets”; “[a] debtor that is generally not paying

the debtor’s debts as they become due . . . is presumed to be insolvent.” Minn. Stat.

§ 513.42(a) – (b).

       The Co-Op “closed for business” September 2018 “after discovering a significant

amount of missing grain inventory and more than $2 million in unauthorized

expenditures.” (Ahlgren Dec., Ex. R, p. 1 (Assignment.) The Co-Op subsequently

“discovered more than $5.4 million in unauthorized checks” and “is indebted to creditors

and unable to pay debts as they become due.” (Id.) Under Minn. Stat. § 513.42(b), the

Co-Op “is presumed to be insolvent.” Thus, “under the governing law, this puts the

essence of the [Assignee’s] factual contentions on insolvency right up the flagpole; there

                                              19
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 20 of 25



was no need to make dollar-specific averments of fact going to the status of the [Co-

Op’s] balance sheet.” Petters, 495 B.R. at 923.

       “[O]ne of the main purposes of [Rule 9(b)] is to facilitate a defendant’s ability to

respond and to prepare a defense to charges of fraud.” Brown, 643 F. Supp.2d at 1080.

Defendants can easily identify the challenged transfers since the Assignee has pleaded

them by date, amount and check number. There can be no question that Defendants have

enough information regarding this lawsuit to respond and prepare a defense. Defendants’

Motion to Dismiss the Assignee’s fraudulent transfer claim should be denied.

       C. The Constructive Fraud Claim is Properly Pleaded.

       In Brown, once the Court found that the receiver had properly stated a claim for

actual fraudulent transfer under subsection (a)(1), it declined to address whether the

receiver had stated a claim for constructive fraud under subsection (a)(2). 643 F. Supp.2d

at 1080. Likewise, in the instant case, because the Assignee has properly stated a claim

under subsection (a)(1), the Court need not determine whether a claim has been stated

under subsection (a)(2). However, should the Court decide to review the Assignee’s

constructive fraud claim, it should find that this claim is also properly pleaded.

       The first question is what pleading standard applies to constructive fraud claims

under MUVTA, § 513.44. For the reasons set forth below, the Assignee believes that

Fed. R. Civ. P. 8 is the proper standard. Rule 8 requires only that a complaint present “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[D]etailed factual allegations” are not required; the complaint must only plead facts

sufficient “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

                                             20
        CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 21 of 25



555.

         Rule 9(b) applies a heightened standard with respect to fraud, requiring that it be

pleaded “with particularity.” Defendants argue that the heightened standard applies to all

MUVTA claims, including constructive fraud claims, citing Brown, 643 F. Supp.2d at

1080. In Brown, this Court said it was “undisputed that claims under the MUFTA must

comport with Rule 9(b)’s particularity requirements.” Id. However, the Court did not

analyze the two rules or expressly make a choice between them. See id.; see also Petters,

495 B.R. at 916. And, as previously stated, the Court did not rule on the constructive

fraud claims because it found that actual fraud had been properly pleaded.

         The Petters court noted that “[t]he greater number of published decisions . . .

reject Rule 9(b) as inapplicable to the constructive-fraud variant of fraudulent transfer

law.” 495 B.R. at 916. The court explained that the reason for the particularity

requirement was because of the difficulty of proving traditional fraud. Id. at 917. Such

concerns do not apply to constructive fraud cases because “the statutory elements go

purely to facts of a financial nature.” Id.; see also Seibert, 2018 WL 747408, at *7 (“9(b)

standard . . . does not apply to Plaintiffs’ constructive fraud claims”). The Assignee asks

the Court to adopt the same reasoning as these cases and apply the Rule 8 pleading

standard to the constructively-fraudulent transfer claims. However, even if the Court

were to apply the heightened pleading standard, it is satisfied by the pleadings in this

case.

         As Defendants state, “a claim for constructive fraud turns on a creditor’s ability to

show that the debtor made the transfer without receiving ‘reasonably equivalent value,’

                                               21
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 22 of 25



and the debtor was insolvent, or the transfer made the debtor insolvent or unable to pay

its debts.” (Def. Mem., p. 17.) As demonstrated, supra pp. 16-17, in addressing the

“badges” in the actual fraud claim, the Co-Op did not receive any value from the transfer

and was clearly insolvent. 3 Therefore, the Court should find that the Assignee’s

constructive fraud claim is adequately pleaded and deny Defendants’ Motion to Dismiss.

       D. The Unjust Enrichment Claim Should Be Allowed as an Alternative

           Count.

       Defendants argue that the Assignee’s unjust enrichment claim should be dismissed

because it is based on the “same pleaded facts” as the fraudulent transfer claims. (Def.

Mem., p. 19.) Defendants rely primarily on an unpublished decision by this Court, Finn v

Moyes, No. 14-CV-1293 (JRT/TNL), 2017 WL 1194192, at *17 (D. Minn. Mar. 30,

2017). However, as noted by the Eighth Circuit Court of Appeals, other “district courts

are unwilling to dismiss an unjust enrichment claim at the pleading stage despite the

existence of an adequate legal remedy, because the federal rules allow for the pleading of

claims in the alternative.” United States v. Bame, 721 F.3d 1025, 1031 (8th Cir. 2013)

(citing United States v. R.J. Zavoral & Sons Inc., 894 F. Supp.2d 1118, 1127 (D. Minn.

2012) and Marty H. Segelbaum, Inc. v. MW Capital, LLC, 673 F. Supp. 2d 875, 880 (D.


3
  As Defendants point out, the Assignee also alleged that a creditor’s claim arose before the
checks to Defendants, stating that “[a]t all times material hereto, there was and is at least one or
more creditors who held and who hold claims against the Co-Op, including but not limited to
CoBank (the ‘Predicate Creditors’).” (Def. Mem., pp. 17-18; Complaint, ¶ 9.) The Assignee has
provided the Court with public records listing the many creditors of the Co-Op, including a line
of credit with CoBank exceeding $7 million. (Ahlgren Dec., Exs. O & R, Sched. B.) UCC
financing statements in the public record further demonstrate the existence of Predicate
Creditors. (Id., Ex. T.) The constructive fraud claim satisfies the plausibility standard.

                                                 22
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 23 of 25



Minn. 2009)). The Eighth Circuit did not criticize those rulings, noting only that “the

issue here is not one of pleading,” since the Bame case was at the summary judgment

stage.

         Federal Rule of Civil Procedure 8(d)(2)-(3) specifically provides that “[a] party

may state as many separate claims or defenses as it has, regardless of consistency:

         (d)    Pleading to be Concise and Direct; Alternative Statements; Inconsistency.

                (1) In General. Each allegation must be simple, concise, and direct.
                No technical form is required.
                (2) Alternative Statements of a Claim or Defense. A party may set
                out 2 or more statements of a claim or defense alternatively or
                hypothetically, either in a single count or defense or in separate ones.
                If a party makes alternative statements, the pleading is sufficient if
                any one of them is sufficient.
                (3) Inconsistent Claims or Defenses. A party may state as many
                separate claims or defenses as it has, regardless of consistency.

         Consistent with Rule 8, courts in this district have continued to allow alternative

pleading of unjust enrichment. See, e.g., Bhatta v. 3M Co., 323 F. Supp.3d 1082 (D.

Minn. 2018) (alternative pleading of unjust enrichment permitted); De Castro v. Castro,

No. 18-1449 (DWF/ECW) (D. Minn. Nov. 16, 2018) (“While Plaintiffs will be unable to

recover under both legal and equitable remedies, they are still entitled to pursue

alternative theories at this stage in the litigation.”) (Ahlgren Dec., Ex. Q); Anderson v.

Equity Tr. Co., No. 18-471 (DWF/LDB) (D. Minn. Sept. 26, 2018) (“unjust-enrichment

claims may be pled in the alternative”) (Ahlgren Dec., Ex. P). The Assignee requests that

this Court follow the rulings in these cases and decline to dismiss the Assignee’s unjust

enrichment claim at this time.



                                               23
     CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 24 of 25



       E. If any Pleading Deficiencies Exist, the Assignee Requests Leave to Amend.

       The Assignee believes the Complaint complies with pleading requirements, and

Defendants’ Motion to Dismiss should be denied. However, should the Court disagree,

the Assignee respectfully requests leave to amend. Such leave is to be freely granted

where, as here, there has been no “undue delay, bad faith or dilatory motive,” nor would

the amendment be futile; in addition, given the early stage of this case, Defendants would

suffer no prejudice. Foman v. Davis, 371 U.S. 178, 182 (1962) (“[i]n the absence of . . .

undue delay, bad faith or dilatory motive, . . . undue prejudice, . . . futility of amendment,

etc. – the leave sought should . . . be ‘freely given.’”); see Fed. R. Civ. P. 15(a) (“The

court should freely give leave when justice so requires”); Seibert, 2018 WL 747408, at *6

(“A court abuses its discretion when it denies a motion to amend a complaint unless there

exists undue delay, bad faith, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the non-moving party, or futility of the

amendment.”) (quoting Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).)

                                      CONCLUSION

       Defendants’ Motion to Dismiss for lack of personal jurisdiction and failure to

adequately plead claims should be denied in their entirety.

                                                   Ahlgren Law Office, PLLC

Dated: March 19, 2019
                                                   s/Erik A. Ahlgren_____________
                                                   Erik A. Ahlgren, Attorney #191814
                                                   220 West Washington Ave, Ste 105
                                                   Fergus Falls, MN 56537
                                                   Office: 218-998-2775

                                              24
CASE 0:19-cv-00305-JRT-LIB Document 16 Filed 03/19/19 Page 25 of 25



                                     Fax: 218-998-6404
                                     erik@ahlgrenlaw.net




                                25
